                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


WILLIE R. WHITE,                                       4:18-CV-04154-KES

                    Plaintiff,

       vs.                                      ORDER GRANTING MOTION TO
                                                PROCEED IN FORMA PAUPERIS
SOUTH DAKOTA DEPARTMENT OF
CORRECTION, SGT. MURPHY, SUPR.
CORRECTION OFFICER, YANKTON
COMM. WORK CENTER, IN HIS
OFFICIAL CAPACITY;

                    Defendants.



      Plaintiff, Willie R. White, is an inmate at the Yankton Community Work

Center in Yankton, South Dakota. White filed a pro se civil rights lawsuit

under 42 U.S.C. ' 1983 and requested leave to proceed in forma pauperis

under 28 U.S.C. ' 1915. Docket 1; Docket 2.

      Under the Prison Litigation Reform Act (PLRA), a prisoner who Abrings a

civil action or files an appeal in forma pauperis . . . shall be required to pay

the full amount of a filing fee.@ 28 U.S.C. ' 1915(b)(1). The court may, however,

accept partial payment of the initial filing fee where appropriate. Therefore,

A >[w]hen an inmate seeks pauper status, the only issue is whether the inmate

pays the entire fee at the initiation of the proceedings or over a period of time
under an installment plan.= @ Henderson v. Norris, 129 F.3d 481, 483 (8th Cir.

1997) (quoting McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997)).

      The initial partial filing fee that accompanies an installment plan is

calculated according to 28 U.S.C. ' 1915(b)(1), which requires a payment of 20

percent of the greater of:

      (A)   the average monthly deposits to the prisoner=s account; or
      (B)   the average monthly balance in the prisoner=s account for
            the 6-month period immediately preceding the filing of the
            complaint or notice of appeal.

White has reported average monthly deposits to his prisoner trust account of

$86.66 and an average monthly balance of $9.66. Docket 3. Based on this

information, the court grants White leave to proceed in forma pauperis

provided he pays an initial partial filing fee of $17.33, which is 20 percent of

$86.66. White must pay this initial partial filing fee by December 26, 2018. If

the court does not receive payment by this deadline, this matter will be

dismissed. White may request an extension of time if needed.

      In addition to the initial partial filing fee, White must Amake monthly

payments of 20 percent of the preceding month=s income credited to the

prisoner=s account.@ 28 U.S.C. ' 1915(b)(2). The statute places the burden on

the prisoner=s institution to collect the additional monthly payments and

forward them to the court as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month=s income credited to the prisoner=s account. The agency
      having custody of the prisoner shall forward payments from the
      prisoner=s account to the clerk of the court each time the amount in
      the account exceeds $10 until the filing fees are paid.


                                         2
28 U.S.C. ' 1915(b)(2). Therefore, after payment in full of the initial partial

filing fee, the remaining installments will be collected pursuant to this

procedure.

      The clerk of the court will send a copy of this order to the appropriate

financial official at White=s institution. White will remain responsible for the

entire filing fee, as long as he is a prisoner, even if the case is dismissed at

some later time. See In re Tyler, 110 F.3d 528, 529B30 (8th Cir. 1997).

      Thus, it is ORDERED

      1. White’s motion for leave to proceed in forma pauperis (Docket 2) is

         granted. White will make an initial partial payment of $17.33 by

         December 26, 2018, made payable to the Clerk, U.S. District Court.

         If the initial partial filing fee is not received by the specified deadline,

         the case will be dismissed.

      2. After payment of the initial partial filing fee, White=s institution will

         collect the additional monthly payments in the manner set forth in

         28 U.S.C. ' 1915(b)(2), quoted above, and will forward those

         installments to the court until the $350 filing fee is paid in full.

      3. The clerk of the court is directed to send a copy of this order to the

         appropriate official at White=s institution.

      4. The clerk of the court is directed to set a pro se case management

         deadline in this case using the following text: December 26, 2018:

         initial partial filing fee payment due.




                                          3
5. White will keep the court informed of his current address at all times.

   All parties are bound by the Federal Rules of Civil Procedure and by

   the court’s Local Rules while this case is pending.

DATED this 26th day of November, 2018.

                               BY THE COURT:


                               /s/ Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                 4
